UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6331



PHILLIP E. HILL,

                                              Plaintiff - Appellant,

          versus


FREDERICK COUNTY ADULT DETENTION CENTER,
Sheriff’s Department; OFFICER MERCER; OFFICER
PERDEE; LINDA WEBB, Nurse; DOCTOR NOBI; ROBERT
HARGIS, State’s Attorney; RANDY MARTIN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
00-243-DKC)


Submitted:   July 27, 2000                 Decided:   August 3, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip E. Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip E. Hill appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Hill v. Frederick County Adult Detention

Ctr., No. CA-00-243-DKC (D. Md. Mar. 1, 2000).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 28, 2000, the district court’s records show that it was
entered on the docket sheet on March 1, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2